Case: 6:17-cr-00036-CHB-HAI Doc #: 134 Filed: 08/23/19 Page: 1 of 2 - Page ID#: 701



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at London)

   UNITED STATES OF AMERICA,                        )
                                                    )
           Plaintiff,                               )     Criminal Action No. 6:17-CR-036-CHB
                                                    )
   v.                                               )
                                                    )                   ORDER
   RODNEY SCOTT PHELPS,                             )
                                                    )
           Defendant.                               )

                                        ***   ***       ***   ***
        This matter is before the Court on the Plaintiff’s Motion in Limine Regarding Giglio

 Material [R. 127]. Having reviewed the Motion and the Giglio letter submitted ex parte [R.

 128], and pursuant to the telephonic conference conducted today in which counsel for the

 Defendant advised the Court that there is no objection to the Plaintiff’s Motion in Limine

 Regarding Giglio Material, and the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

    1. Plaintiff’s Motion in Limine Regarding Giglio Material [R. 127] is GRANTED.

    2. The United States SHALL disclose to the Defendant, in time for effective use at trial, the

        Giglio letter previously submitted to the Court ex parte [R. 128].

    3. The information in the Giglio letter SHALL BE USED by the defense SOLELY for

        purposes of cross-examination of the witness.

    4. The information SHALL NOT BE DISSEMINATED outside the confines of this legal

        proceeding, and references to the information in any written pleading SHALL BE

        FILED UNDER SEAL.




                                                -1-
Case: 6:17-cr-00036-CHB-HAI Doc #: 134 Filed: 08/23/19 Page: 2 of 2 - Page ID#: 702



    5. No copies of the letter may be made or retained by the Defendant or counsel and the

       original SHALL BE RETURNED to the United States upon conclusion of any cross

       examination.

    6. The Defendant is specifically PROHIBITED from using the information to retaliate

       against the witness, directly or indirectly.

    7. At the time that either party desires to ask the witness about the information, the Court

       SHALL BE NOTIFIED in advance, and the Court will close the proceeding to the

       public.

    8. The portion of the transcript of trial where the information is discussed SHALL BE

       FILED UNDER SEAL.

    9. The information SHALL NOT be mentioned in any argument in open court.

    10. The jury and all court personnel are admonished that the information is confidential and

       sensitive and SHALL NOT be disseminated publicly at any time, including following

       the conclusion of the trial.

    11. Anyone violating this Order SHALL be subject to appropriate sanctions by the Court.



       This the 23rd day of August, 2019.




                                                -2-
